      Case 2:19-cv-05685-DWL Document 50 Filed 05/14/20 Page 1 of 3



 1   Alexis E. Danneman (#030478)
     Sarah R. Gonski (# 032567)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8201
 4   Facsimile: 602.648.7000
     SGonski@perkinscoie.com
 5   ADanneman@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Marc E. Elias*
 7   John Devaney*
     Amanda R. Callais*
 8   K’Shaani O. Smith*
     Zachary J. Newkirk*
 9   Christina A. Ford*
     PERKINS COIE LLP
10   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
11   Telephone: 202.654.6200
     Facsimile: 202.654.6211
12   melias@perkinscoie.com
     jdevaney@perkinscoie.com
13   acallais@perkinscoie.com
     kshaanismith@perkinscoie.com
14   znewkirk@perkinscoie.com
     christinaford@perkinscoie.com
15
     *Admitted pro hac vice
16
     Attorneys for Plaintiffs
17
18
19                              UNITED STATES DISTRICT COURT

20                                  DISTRICT OF ARIZONA

21
     Voto Latino Foundation and Priorities USA,    No. 2:19-cv-05685-DWL
22
                          Plaintiffs,
23                                                 STIPULATION REGARDING
            v.                                     MAY 21, 2020 HEARING
24
     Katie Hobbs, in her official capacity as
25   Arizona Secretary of State,
26                        Defendant.
27
28
       Case 2:19-cv-05685-DWL Document 50 Filed 05/14/20 Page 2 of 3



 1          The parties have met and conferred about the May 21, 2020 hearing. The parties
 2   agree that the hearing will not include the presentation of evidence. Though, the parties
 3   intend to rely on the materials submitted with the briefing on the motions, including all
 4   declarations and expert reports. The parties prefer that the hearing be conducted by video
 5   conference. But if video-conferencing is not possible for the May 21 hearing, the parties
 6   do not oppose a telephonic motion hearing on that date. The parties propose one hour of
 7   legal argument for each side, which would encompass both motions.
 8
 9          Dated: May 14, 2020
10
11
      s/     Alexis Danneman                      s/ Linley Wilson
12    Alexis E. Danneman (# 030478)               Linley Wilson (#027040)
      Sarah R. Gonski (# 032567)
13    PERKINS COIE LLP                            Mark Brnovich
14    2901 North Central Avenue, Suite 2000       Attorney General
      Phoenix, Arizona 85012-2788                 Linley Wilson (#027040)
15                                                Kara M. Karlson (#029407)
      Marc E. Elias*                              Dustin Romney (#034728)
16
      John Devaney*                               2005 North Central Avenue
17    Amanda R. Callais*                          Phoenix, AZ 85004-1592
      K’Shaani O. Smith*
18    Zachary J. Newkirk*                         Mary R. O’Grady (#011434)
19    Christina A. Ford*                          Emma J. Cone-Roddy (#034285)
      PERKINS COIE LLP                            OSBORN MALEDON, P.A.
20    700 Thirteenth Street NW, Suite 600         2929 North Central Avenue, Suite 2100
      Washington, D.C. 20005-3960                 Phoenix, AZ 85012-2793
21
22    *Admitted pro hac vice                      Counsel for Defendant
23    Attorneys for Plaintiffs
24
25
26
27
28

                                                 -2-
        Case 2:19-cv-05685-DWL Document 50 Filed 05/14/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2            I hereby certify that on May 14, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                             s/         Indy Fitzgerald
 6
 7   148215872.1

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
